Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3(ii) By-laws of Honeywell International Inc. Amended as of September 26, 2008 TABLE OF CONTENTS ARTICLE IOFFICES 1 SECTION 1. Registered Office 1 SECTION 2. Other Offices 1 ARTICLE IIMEETINGS OF STOCKHOLDERS 1 SECTION 1. Place of Meetings 1 SECTION 2. Annual Meetings 1 SECTION 3. Special Meetings 1 SECTION 4. Notice of Meetings 2 SECTION 5. Quorum 2 SECTION 6. Order of Business 3 SECTION 7. Voting 3 SECTION 8. Inspectors 3 ARTICLE IIIDIRECTORS 3 SECTION 1. Powers 3 SECTION 2. Number, Election and Terms 3 SECTION 3. Advance Notice of Stockholder Business and Nominations 5 SECTION 4. Place of Meetings 8 SECTION 5. Regular Meetings 8 SECTION 6. Special Meetings 8 SECTION 7. Notice of Meetings 8 SECTION 8. Quorum and Manner of Acting 8 i SECTION 9. Resignation 9 SECTION 10. Removal of Directors 9 SECTION 11. Compensation of Directors 9 ARTICLE IVCOMMITTEES OF THE BOARD 9 SECTION 1. Appointment and Powers of Audit Committee 9 SECTION 2. Other Committees 10 SECTION 3. Action by Consent; Participation by Telephone or Similar Equipment 10 SECTION 4. Changes in Committees; Resignations; Removals 10 ARTICLE VOFFICERS 11 SECTION 1. Number and Qualifications 11 SECTION 2. Resignations 11 SECTION 3. Removal 11 SECTION 4. Vacancies 11 SECTION 5. Chairman of the Board 11 SECTION 6. Vice Chairman of the Board 11 SECTION 7. Chief Executive Officer 12 SECTION 8. President 12 SECTION 9. Vice Presidents 12 SECTION 10. General Counsel 12 SECTION 11. Treasurer 12 SECTION 12. Secretary 12 SECTION 13. Controller 13 SECTION 14. Bonds of Officers 13 SECTION 15. Compensation 13 ii SECTION 16. Officers of Operating Companies or Divisions 13 ARTICLE VICONTRACTS, CHECKS, LOANS, DEPOSITS, ETC 13 SECTION 1. Contracts 13 SECTION 2. Checks, etc 13 SECTION 3. Loans 13 SECTION 4. Deposits 14 ARTICLE VIICAPITAL STOCK 14 SECTION 1. Stock Certificates and Uncertificated Shares 14 SECTION 2. List of Stockholders Entitled to Vote 14 SECTION 3. Stock Ledger 14 SECTION 4. Transfers of Capital Stock 14 SECTION 5. Lost Certificates 15 SECTION 6. Fixing of Record Date 15 SECTION 7. Registered Owners 15 SECTION 8. Rights Plans 15 ARTICLE VIIIFISCAL YEAR 16 ARTICLE IXSEAL 16 ARTICLE XWAIVER OF NOTICE 16 ARTICLE XIAMENDMENTS 16 ARTICLE XIIEMERGENCY BY-LAWS 17 SECTION 1. Emergency Board of Directors 17 SECTION 2. Membership of Emergency Board of Directors 17 SECTION 3. Powers of the Emergency Board 17 iii SECTION 4. Stockholders' Meeting 17 SECTION 5. Emergency Corporate Headquarters 17 SECTION 6. Limitation of Liability 17 iv By-laws of Honeywell International Inc. ARTICLE I OFFICES SECTION 1. Registered Office . The registered office of Honeywell International Inc. (hereinafter called the Corporation) within the State of Delaware shall be in the City of Wilmington, County of New Castle. SECTION 2. Other Offices . The Corporation may also have an office or offices and keep the books and records of the Corporation, except as may otherwise be required by law, in such other place or places, either within or without the State of Delaware, as the Board of Directors of the Corporation (hereinafter called the Board) may from time to time determine or the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS SECTION 1. Place of Meetings . All meetings of Stockholders of the Corporation shall be held at the registered office of the Corporation in the State of Delaware or at such other place, within or without the State of Delaware, as may from time to time be fixed by the Board or specified or fixed in the respective notices or waivers of notice thereof. SECTION 2. Annual Meetings . The annual meeting of Stockholders of the Corporation for the election of directors and for the transaction of any other proper business shall be held at 10:00 a.m. on the last Monday of April of each year, or on such other date and at such other time as may be fixed by the Board. If the annual meeting for the election of directors shall not be held on the day designated, the Board shall cause the meeting to be held as soon thereafter as convenient. SECTION 3. Special Meetings . Special meetings of Stockholders, unless otherwise provided by law, may be called at any time by the Board pursuant to a resolution adopted by a majority of the then authorized number of directors (as determined in accordance with Section 2 of Article III of these By-laws), or by the Chief Executive Officer or by the written request of the holders of not less than twenty-five percent of the outstanding shares of the Corporation’s common stock, filed with the Secretary of the Corporation. Any such call must specify the matter or matters to be acted upon at such meeting, each of which must be a proper subject for Stockholder action under applicable law. In addition, Stockholders holding sufficient shares to call a special meeting of Stockholders must also provide a brief description of the business desired to be brought before the meeting (including the complete text of any resolution and any amendment to any Corporation document intended to be presented at the meeting), the reasons for conducting such business at a special meeting of Stockholders, any other information which may be required pursuant to these By-laws or which may be required to be disclosed under the Delaware General Corporation Law or included in a proxy statement filed pursuant to the rules of the Securities and Exchange Commission, and, as to the Stockholders calling the meeting and the beneficial owners on whose behalf the meeting is being called, (i) their name and address, as they appear on the Corporation’s books, (ii) the class and number of shares of the Corporation which are owned beneficially and of record, (iii)any material interest in the business to be brought before the meeting, (iv) a description of all agreements or other arrangements or understandings between such Stockholder, the nominee and/or beneficial owner or any of their respective affiliates or associates, and any other person or persons (including the names of such person(s)) in connection with such nomination or proposal, including any swap or other derivative or short positions, profits interests, options, hedging transactions or borrowed or loaned shares, the effect of any of which is to mitigate loss to or manage risk of stock price changes (increases or decreases) for, or to increase or decrease the voting power of, such Stockholder, nominee or beneficial owner or any of their respective affiliates or associates with respect to the shares of the Corporation and (v) an undertaking by the Stockholder to notify the Corporation in writing of any change in the information called for by clauses (ii), (iii) and (iv) as of the record date for such special meeting, by notice received by the Secretary at the principal executive offices of the Corporation not later than the 10th day following such record date, and thereafter by notice so given and received within two business days of any change in such information and, in any event, as of the close of business on the day preceding the meeting date. Upon the written request of any person or persons who have called a special meeting, it shall be the duty of the Secretary of the Corporation to fix the date of the meeting which shall be held at such date and time as the Secretary may fix, not less than 10 nor more than 60 days after the receipt of the request (provided that such request complies with all applicable provisions of these By-laws), and to give due notice thereof in accordance with the applicable provisions of these By-laws. Only matters as are stated in the notice of a special meeting of Stockholders shall be brought before and acted upon thereat. SECTION 4. Notice of Meetings . Notice of each meeting of Stockholders, annual or special, shall be in writing, shall state the place, date and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called. Unless otherwise provided by law, the written notice of any meeting shall be given not less than 10 nor more than 60 days before the date of the meeting to each Stockholder entitled to vote at the meeting. If mailed, notice is given when deposited in the United States mail, postage prepaid, directed to the Stockholder at his address as it appears on the records of the Corporation.
